Citation Nr: 1829064	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  16-50 782	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


ORDER

The appeal regarding entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) with major depressive disorder, evaluated as 50 percent disabling prior to February 19, 2015, and as 70 percent disabling from February 19, 2015, is dismissed.

The appeal regarding entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 19, 2015, is dismissed.


FINDING OF FACT

On May 3, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Vietnam Veterans of America

Department of Veterans Affairs


